DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 01, 2022 has been entered.
 Response to Arguments
Applicant’s arguments filed on November 01, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on November 01, 2022 has been entered.
The amendment of claims 1-9, 12, 13 and 15-18 is acknowledged
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 10, 11, 13, 16 and 19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai’064 (US 2011/0235064).
     With respect to claim 1, Arai’064 teach a non-transitory computer readable storage medium storing a combination of programs [the host computer (Fig.4, item 1) is inherent disclosed with a non-transitory computer readable storage medium storing a combination of programs] including a first application program [regarding to the printer driver] and an operating system [the host computer (Fig.4, item 1) is inherent disclosed with an operating system to perform its desired functions], the combination of programs being executed by a computer included in an information processing apparatus on which a second application program [regarding to the spreadsheet software 401 shown in Fig.4] is installed, the first application program [regarding to the printer driver 403 shown in Fig.4] being for controlling an image processing apparatus, execution of the combination of programs causing the computer to perform: 
     a first acquisition process in which the operating system automatically acquires setting candidate values associated with an image processing apparatus from the first application program (paragraph 79) after the operating system receives a selection operation selecting the first application program under a condition that the image processing apparatus is selected as a target for requesting an image process [regarding to the selection of the print button 505 shown in Fig.5 (paragraph 71)] and a condition that content data is selected as a subject for the image process by the second application program [regarding to the type of page used to print the contents in the spreadsheet software (Fig.6)], the setting candidate values being provided from the first application program and settable for the image process executed by the image processing apparatus, the setting candidate values enabling the image processing apparatus to perform a device-specific function of the image processing apparatus (Fig.8, Fig.13A and Fig.13B, and paragraphs 24 and 75) 
     a receiving process in which the operating system, without using the first application program, receives a setting value selected from the setting candidate values acquired by the operating system [plug-in software (Fig.4, item 402) is not belonging to the printer driver (the first application) (paragraph 53)], the setting value being to be set for the image process to enable the image processing apparatus to perform the device-specific function of the image processing apparatus (Fig.8); 
     a second acquisition process after the setting value is received in the receiving process, in the second acquisition process the first application program acquires the setting value, which enables the image processing apparatus to perform the device-specific function of the image processing apparatus, received in the receiving process, the first application program being a printing application (Fig.8, Fig.13A and Fig.13B, and paragraph 24); and 
     a transmission process in which the first application program transmits a job to the image processing apparatus, the job being for the image process based on the setting value to enable the image processing apparatus to perform the device-specific function of the image processing apparatus and the content data, the transmission process being executed after the setting value is acquired in the second acquisition process (Fig.8, Fig.13A and paragraphs 24 and 49).
     With respect to claim 3, which further limits claim 1, Arai’064 teaches 14wherein the information processing apparatus (Fig.1, item 1) further includes a display (Fig.1, item 107), wherein the operating system receives the selection operation while the second application program controls the display to display an operation screen (Fig.5 and Fig.6).
     With respect to claim 4, which further limits claim 1, Arai’064 teaches wherein in the first acquisition process, in response to receiving the selection operation, the operating system starts up the first application program, sends a request for the setting value to the first application program, and receives the setting value from the first application program as a response to the request [the host PC (Fig.4, item 1) is inherent disclosed with an operating system to enable the spreadsheet software (Fig. 4, item 401), plug-in software (Fig.4, item 402) and the printer driver (Fig.4, item 403) to communicate and to exchange information with each other (paragraphs 55 and 79)].  
     With respect to claim 7, which further limits claim 1, Arai’064 teaches wherein in the second acquisition process, the operating system receives the setting value, starts up the first application program, and transmits the setting value to the first application program [the host PC (Fig.4, item 1) is inherent disclosed with an operating system to enable the spreadsheet software (Fig. 4, item 401), plug-in software (Fig.4, item 402) and the printer driver (Fig.4, item 403) to communicate and to exchange information with each other (paragraphs 49, 53 and Fig.8)].  
     With respect to claim 10, which further limits claim 1, Arai’064 teaches wherein the image processing apparatus (Fig.1, item 2) is a printer capable of printing,
    wherein the job is for instructing the printer to execute printing based on the setting value and the content data (paragraph 49).  
     With respect to claim 11, Arai’064 teaches a non-transitory computer readable storage medium storing a first application program [regarding to the printer driver 403 shown in Fig.4], the first application program being executed by a computer included in an information processing apparatus on which an operating system [as shown in Fig.4, the printer driver 403 is included in the host computer to instruct the printer 2 to perform printing] and a second application program [regarding to the spreadsheet software 401 shown in Fig.4] are installed, the first application program being for controlling an image processing apparatus (paragraph 49), execution of the first application program causing the computer to perform: 
     transmitting setting candidate values associated with an image processing apparatus to the operating system in response to a request from the operating system (paragraph 79), the operating system transmitting the request to the first application program after the operating system receives a selection operation selecting the first application program under a condition that the image processing apparatus is selected as a target for requesting an image process [when the print button 505 shown in Fig.5 is being selected, a printer and its corresponding printer driver is considered being selected (paragraphs 55 and 79)] and a condition that content data is selected as a subject for the image process by the second application program [regarding to the type of page used to print the contents in the spreadsheet software (Fig.6)], the setting candidate values being settable for the image process executed by the image processing apparatus, the setting candidate values enabling the image processing apparatus to perform a device-specific function of the image processing apparatus, the operating system receiving a setting value selected from the setting candidate values which is received from the first application program (Fig.8, Fig.13A and Fig.13B, and paragraphs 24 and 75), the setting value being to be set for the image process to enable the image processing apparatus to perform the device-specific function of the image processing apparatus, the first application program being a printing application (Fig.8 and Fig.13A); 
     acquiring the setting value via the operating system after the operating system receives the setting value [the host PC (Fig.4, item 1) is inherent disclosed with an operating system to enable the spreadsheet software (Fig. 4, item 401), plug-in software (Fig.4, item 402) and the printer driver (Fig.4, item 403) to communicate and to exchange information with each other (Fig.8)]; and 
     transmitting a job to the image processing apparatus after the setting value is acquired, the job being for the image process based on the setting value to enable the image processing apparatus to perform the device-specific function of the image processing apparatus and the content data, the transmission process being executed after the setting value is acquired via the operating system (Fig.8, Fig.13A and paragraphs 24 and 49).
     With respect to claim 13, which further limits claim 11, Arai’064 teaches wherein after the operating system receives the selection operation, starts up the first application program, and the operating system sends the request to the first application program, and the first application program transmits the setting value as a response to the request (paragraphs 55 and 79).  
     With respect to claim 16, which further limits claim 11, Arai’064 teaches wherein after the first application program transmits the setting candidate value to the operating system, the operating system receives the setting value (paragraph 79), starts up the first application program, and transmits the setting value to the first application program and the first application program acquires the setting value transmitted from the operating system (Fig.8, step S803).  
     With respect to claim 19, which further limits claim 11, Arai’064 teaches wherein the image processing apparatus is a printer capable of printing (Fig.1, item 2), 
     wherein the job is for instructing the printer to execute printing based on the setting value and the content data (paragraph 49).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 8, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arai’064 (US 2011/0235064), and further in view of Park’643 (US 2014/0104643). 
     With respect to claim 2, which further limits claim 1, Arai’064 does not teach wherein the operating system causes the computer to perform a sharing function to share data among a plurality of programs installed on the information processing apparatus, wherein the selection operation is for selecting the first application program as a program that can share, by using the sharing function, the content data which is selected by the second application program.  
     Park’643 teaches wherein the operating system causes the computer to perform a sharing function to share data among a plurality of programs installed on the information processing apparatus [the source application provides a side bar to allow the content   (Fig.6 and Fig.7A)], wherein the selection operation is for selecting the first application program as a program that can share, by using the sharing function, the content data which is selected by the second application program [as shown in Fig.7A, the printing application is one of the applications that the source application (second application program) wants to share its contents].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arai’064 according to the teaching of Park’643 to enable the second application to share its contents with a plurality of application because this will allow the contents to be shared with a plurality of application more effectively.
     With respect to claim 5, which further limits claim 4, Arai’064 teaches wherein the information processing apparatus further includes a display (Fig.1, item 107). 
     Arai’064 does not teach wherein when the first application program is started in the first acquisition process, the display maintains displaying a screen which represents a result of a process executed by the second application program but does not display a screen which represents a result of a process executed by the first application program.  
     Park’643 teaches wherein the information processing apparatus further includes a display, wherein when the first application program is started in the first acquisition process, the display maintains displaying a screen which represents a result of a process executed by the second application program but does not display a screen which represents a result of a process executed by the first application program [as shown in Fig.9, when the item 701 is just being selected (wherein when the first application program is started in the first acquisition process to obtaining the print setting associated with a printer), the screen which represents a result of a process executed by the source application (the second application program) is considered being maintained but, does not display a print setting screen which represents a result of a process executed by printing application (the first application program) until the print setting screen associated with the printing application has acquired].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arai’064 according to the teaching of Park’643 to enable the second application to share its contents with a plurality of application because this will allow the contents to be shared with a plurality of application more effectively.
     With respect to claim 8, which further limits claim 7, Arai’064 teaches wherein the information processing apparatus further includes a display (Fig.1, item 107).
     Arai’064 does not teach wherein when the first application program is started in the second acquisition process, the display maintains displaying a screen which represents a result of a process executed by the second application program but does not display a screen which represents a result of a process executed by the first application program.  
     Park’643 teaches wherein the information processing apparatus further includes a display, wherein when the first application program is started in the second acquisition process, the display maintains displaying a screen which represents a result of a process executed by the second application program but does not display a screen which represents a result of a process executed by the first application program [as shown in Fig.9, when the item 701 is just being selected and loading the print setting options (wherein the first application program is started in the first acquisition process), the screen which represents a result of a process executed by the source application (the second application program) is considered being maintained but, does not display a print setting screen which represents a result of a process executed by printing application (the first application program) until the print setting screen associated with the printing application has acquired and finished loading].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arai’064 according to the teaching of Park’643 to enable the second application to share its contents with a plurality of application because this will allow the contents to be shared with a plurality of application more effectively.
     With respect to claim 12, which further limits claim 11, Arai’064 does not teach wherein the operating system causes the computer to perform a sharing function to share data among a plurality of programs installed on the information processing apparatus, wherein the selection operation is for selecting the first application program as a program that can share, by using the sharing function, the content data which is selected by the second application program.  
     Park’643 teaches wherein the operating system causes the computer to perform a sharing function to share data among a plurality of programs installed on the information processing apparatus [the source application provides a side bar to allow the content   (Fig.6 and Fig.7A)], wherein the selection operation is for selecting the first application program as a program that can share, by using the sharing function, the content data which is selected by the second application program [as shown in Fig.7A, the printing application is one of the applications that the source application (second application program) wants to share its contents].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arai’064 according to the teaching of Park’643 to enable the second application to share its contents with a plurality of application because this will allow the contents to be shared with a plurality of application more effectively.
     With respect to claim 17, which further limits claim 16 Arai’064 teaches wherein the information processing apparatus further includes a display (Fig.2, item 116).
     Arai’064 does not teach wherein in a case where the operating system starts up the first application program after the first application program transmits the setting candidate value to the operating system, the display maintains displaying a screen which represents a result of a process executed by the second application program but does not display a screen which represents a result of a process executed by the first application program.  
     Park’643 teaches wherein the information processing apparatus further includes a display, wherein when the first application program is started in the second acquisition process, the display maintains displaying a screen which represents a result of a process executed by the second application program but does not display a screen which represents a result of a process executed by the first application program [as shown in Fig.9, when the item 701 is just being selected and loading the print setting options (wherein the first application program is started in the first acquisition process), the screen which represents a result of a process executed by the source application (the second application program) is considered being maintained but, does not display a print setting screen which represents a result of a process executed by printing application (the first application program) until the print setting screen associated with the printing application has acquired and finished loading].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arai’064 according to the teaching of Park’643 to enable the second application to share its contents with a plurality of application because this will allow the contents to be shared with a plurality of application more effectively.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arai’064 (US 2011/0235064), and further in view of Xiao’157 (US 2015/0199157). 
     With respect to claim 6, which further limits claim 1, Arai’064 teaches wherein the information processing apparatus includes a memory (Fig.1, items 101-103),    
     Arai’064 does not teach wherein execution of the combination of programs causes the computer to perform a storing process in which the first application program acquires the setting candidate value from the image processing apparatus, and stores the acquired setting candidate value in the memory, wherein in the first acquisition process, in response to receiving the selection operation, the operating system acquires the setting candidate value stored in the memory.  
     Xiao’157 teaches wherein execution of the combination of programs causes the computer to perform a storing process in which the first application program acquires the setting candidate value from the image processing apparatus [the printer driver obtains the capability of the printers (paragraph 60)], and stores the acquired setting candidate value in the memory [the printer driver obtains the capability of the printers (paragraph 60). The obtained capability of the printers is considered stored in a memory when the printer driver obtains them (Fig.2A, step S206)], wherein in the first acquisition process, in response to receiving the selection operation, the operating system acquires the setting candidate value stored in the memory (Fig.2A, step 206 and step 208).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arai’064 according to the teaching of Xiao’157 to enable a printer driver to obtain the printer’s capability to update the print setting screen according to the obtained printer’s capability because this will allow the print job to be configured with desired print setting more effectively.
     With respect to claim 15, which further limits claim 11, Arai’064 teaches wherein the information processing apparatus includes a memory (Fig.1, items 101-103),             
     Arai’064 does not teach wherein execution of the first application program causes the computer to perform: acquiring the setting candidate value from the image processing apparatus; and 17storing the acquired setting candidate value in the memory, wherein in the first acquisition process, in response to receiving the selection operation, the operating system acquires the setting candidate value stored in the memory.  
     Xiao’157 teaches wherein execution of the first application program causes the computer to perform: acquiring the setting candidate value from the image processing apparatus [the printer driver obtains the capability of the printers (paragraph 60)]; and 17storing the acquired setting candidate value in the memory [the printer driver obtains the capability of the printers (paragraph 60). The obtained capability of the printers is considered stored in a memory when the printer driver obtains them (Fig.2A, step S206)], wherein in the first acquisition process, in response to receiving the selection operation, the operating system acquires the setting candidate value stored in the memory (Fig.2A, step 206 and step 208).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arai’064 according to the teaching of Xiao’157 to enable a printer driver to obtain the printer’s capability to update the print setting screen according to the obtained printer’s capability because this will allow the print job to be configured with desired print setting more effectively.
Claims 9 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Arai’064 (US 2011/0235064) and further in view of Saigusa’931 (US 2018/0275931).
     With respect to claim 9, which further limits claim 1, Arai’064 teaches wherein the information processing apparatus further includes a display (Fig.1, item 107). 
     Arai’064 does not teach wherein execution of the combination of programs causes the computer to perform a selecting process in which the first application program is started, and controls the display to display a selection screen for selecting an apparatus as the target for requesting the image process after the operating system receives a selection operation specifying the first application program under a condition that no apparatus is selected as the target for requesting the image process and a condition that the content data is selected by the second application program.  
     Saigusa’931 teaches wherein execution of the combination of programs causes the computer to perform a selecting process in which the first application program is started [when the item 8301 is being selected in Fig.6A, a list of printers s  is being displayed (Fig.6B). Therefore, a selecting process is considered being executed in order to provide the printer list as shown in Fig.6B], and controls the display to display a selection screen for selecting an apparatus as the target for requesting the image process after the operating system receives a selection operation specifying the first application program under a condition that no apparatus is selected as the target for requesting the image process (Fig.6B) and a condition that the content data is selected by the second application program [regarding to the selected print setting for the selected content to be printed (Fig.6C, Fig.7A and 7B)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arai’064 according to the teaching of Saigusa’931 to display a printer list have multiple printers to be selected will allow a desired printer to be designated for printing operation more effectively.
     With respect to claim 18, which further limits claim 11, Arai’064 teaches wherein the information processing apparatus further includes a display (Fig.1, item 107). 
     Arai’064 does not teach wherein execution of the combination of programs causes the computer to perform a selecting process in which the first application program is started, and controls the display to display a selection screen for selecting an apparatus as the target for requesting the image process after the operating system receives a selection operation specifying the first application program under a condition that no apparatus is selected as the target for requesting the image process and a condition that the content data is selected by the second application program.  
     Saigusa’931 teaches wherein execution of the combination of programs causes the computer to perform a selecting process in which the first application program is started [when the item 8301 is being selected in Fig.6A, a list of printers s  is being displayed (Fig.6B).     Therefore, a selecting process is considered being executed in order to provide the printer list as shown in Fig.6B], and controls the display to display a selection screen for selecting an apparatus as the target for requesting the image process after the operating system receives a selection operation specifying the first application program under a condition that no apparatus is selected as the target for requesting the image process (Fig.6B) and a condition that the content data is selected by the second application program [regarding to the selected print setting for the selected content to be printed (Fig.6C, Fig.7A and 7B)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Arai’064  according to the teaching of Saigusa’931 to display a printer list have multiple printers to be selected will allow a desired printer to be designated for printing operation more effectively.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Tanaka’691 (US 2003/0137691) teaches a printing process of print target data downloaded from a web server using a plug-in, which can be run from a browser for accessing data held in the web server, can be easily realized.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674